Citation Nr: 1311793	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 25, 1982, to November 17, 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, (RO). 

In April 2011, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

When this case was most recently before the Board in June 2012, it was remanded for additional evidentiary development, including obtaining private treatment records and providing a VA examination.  On remand, the requested records were obtained, and the examination was provided.  As such, the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

Any acquired psychiatric disability present during the pendency of this claim is not etiologically related to the appellant's active military service.




CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appellant was provided notice required under VCAA in January 2007, to include notice as required under Dingess.  Moreover, after the letters were provided, the appellant was afforded the opportunity to submit additional evidence and he did so.  Furthermore, the claim was thereafter readjudicated.  Therefore, the notice requirement of the VCAA was fulfilled. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Available service personnel records, pertinent post-service records, and Social Security Administration records have been associated with the claim folder.  

A request was made to obtain the appellant's service treatment records, but a response was received that no service treatment records were available.  The RO sent the appellant a letter informing him of this and requesting that he provide any records in his possession, but no records were sent in.  Nevertheless, given this determination, the Board recognizes that it has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

With respect to the aforementioned April 2011 hearing, the Court has held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ explained what was needed to establish service connection, and he asked specific questions directed at identifying any outstanding psychiatric treatment records.  Finally, neither the appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 
 
Following the hearing, the appellant was afforded a VA examination in November 2011.  The examination report reflect that the examiner interviewed and examined the appellant, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Neither the appellant, nor his representative, has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the appellant's claims folder and in his "Virtual VA" file.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, that it "is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, supra, 1 Vet. App. at 57. 

The appellant contends that his disciplinary problems in service represent the first manifestations of a psychiatric disorder; and that if he had been provided appropriate psychiatric treatment during service, his psychiatric problems would have been diagnosed and treated therein, and he would not have had any disciplinary problems in service.  

The appellant was in service from July 25, 1982 to November 17, 1982.  As noted, service treatment records are not available.  However, service personnel records have been obtained and reflect disciplinary problems during the appellant's approximately four months of military service.  In written statements and sworn testimony, the appellant has asserted that verbal abuse from his drill instructor triggered his psychiatric problems.  The appellant's ex-spouse reported in writing and in testimony to the undersigned that the appellant had no psychiatric problems prior to service. 

After service, it appears that the appellant received a significant amount of psychiatric treatment in approximately in October 1983 (within one year of service).  It appears that the appellant was hospitalized after being arrested.  An initial diagnosis was adjustment disorder.  However, subsequent records following a longer period of hospitalization show that alcohol abuse disorder was the rendered diagnosis.  During this time, the appellant asserted that his psychiatric problems began when he was discharged from the service "against his will" in November 1982.  He also reported a long alcohol history, dating from the age of 13 (the appellant objected to this assertion at his Board hearing, contending that he had never consumed alcohol prior to his military service).  Additional private clinical evidence reflects diagnoses of schizophrenia in March 1990 and of panic disorder following a May 1990 psychiatric evaluation.  As such, the post-service treatment records do describe some psychiatric symptomatology.

The record also reflects difficulties with alcohol, with the diagnoses following the appellant's October 1983 hospitalization including alcohol abuse; additional diagnoses in the evidence of record include depression, not otherwise specified; cocaine abuse; schizophrenia, paranoid type; and mood disorder.

To this end, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the appellant must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The appellant testified that he did not drink prior to service and has attributed his problems to a psychiatric disability which he believes began while in service.  The appellant's ex-spouse and mother have submitted statements indicating the appellant did not drink prior to service. 

Following his hearing, the Board determined that the appellant should be provided with a VA examination to investigate whether any current psychiatric disability originally manifested in service, or was otherwise caused by service.

The appellant was afforded a VA examination in November 2011 in which the examiner provided an extensive review of the claims file and the appellant's reported history.  The appellant once again asserted that he did not have a problem with alcohol until after he was discharged from the military; however, the VA examiner noted the appellant's own statements in October 1983, admitting to alcohol abuse in his teenage years.  The examiner noted that this was only one of several examples where the appellant seemed to knowingly give information that was incorrect; as a result, the appellant was considered to be an unreliable historian.  The examiner opined that the appellant primarily had antisocial traits leading to inappropriate behavior and conduct.  The examiner also opined that the appellant had consistent and persistent patterns of abusing alcohol and that this had its onset before the military.  The examiner stated that the hospitalization in 1983 was the result of inappropriate conduct and not due to any other diagnosis such as depression, psychosis, anxiety or any other psychiatric classifications.  The examiner noted that a tentative diagnosis of bipolar disorder had been rendered, but the doctor had gone on to say that further observation was necessary to determine the role of substance abuse.  As a result the appellant was kept in the hospital for 17 days.  The appellant was noted to have admitted using alcohol and marijuana at the age of 16.  The examiner also noted that one of the hospitalization entries noted that the appellant lied many times, and the examiner stated that he had witnessed the same behavior.  The examiner observed that while bipolar disorder had been noted at admission to the hospital, it was not listed on the discharge report, rather the Axis II diagnosis of antisocial personality disorder was diagnosed.  Following the hospitalization, the appellant was seen on several occasions by the Southeastern Mental Health Services where he was felt to have alcohol abuse, it was noted that the agency had been explicitly trying to observe psychotic behavior, but had been unable to document any psychotic behavior such as hallucinations or delusions.

The appellant was next seen in 1990 by a doctor in conjunction with an application to the Social Security Administration (SSA).  The examiner noted that the appellant had been rampantly untruthful during this evaluation.  The appellant was diagnosed with schizophrenia, but the examiner explained that given the appellant's repeated mischaracterizations and fabrications, the validity of such a diagnosis should be questioned.

The examiner noted that the appellant had been treated more recently at Parkview Hospital where he was treated after being dropped off by the police.  Here he was diagnosed with alcohol and cocaine dependence and abuse, and schizophrenia on Axis I, as well as schizoid personality traits on Axis II.  A month later, the appellant was diagnosed with a mood disorder and alcohol abuse by a different Parkview doctor.  Both medical professionals felt that the appellant had some paranoid delusions.

The examiner found that the appellant was difficult to diagnose because he was an unreliable historian who fabricated important facts, and he was often only seen by medical professionals for a single session, during which time, the appellant's behavioral manifestations were influenced either by alcohol intoxication or by withdrawal, which the examiner had noted triggered anxiety symptoms in 1990 which led to the misdiagnosis of a panic disorder.  The examiner found that the one consistent finding was that the appellant had alcohol abuse or dependence.  

Additionally, while the appellant was evaluated for hallucinations and delusions, no practitioner had ever described him as suffering hallucinations.  The only evidence of hallucinations was the appellant's allegation that he thought he heard people calling his name in the military, and that sometimes he saw shadows out of the corner of his eye, but the examiner explained that neither constituted psychotic hallucinations.

The examiner found that based on the review of the appellant's record and in observing his behavior at the examination, the appellant primarily had antisocial traits leading to inappropriate behavior and inappropriate conduct.  The examiner acknowledged that the appellant likely manifested schizotypal traits and was uncomfortable in certain social settings.  

The examiner found that most significantly, the appellant had a consistent and persistent pattern of abusing alcohol and recreational drugs that had its onset before the m.  The hospitalization in 1983 was the result of inappropriate conduct and not due to any Axis I psychiatric disability.

The examiner diagnosed alcohol dependence and stated that the few times the appellant was given a diagnosis other than alcohol dependence was from practitioners who did not have lengthy observation as was accomplished in 1983.  He also diagnosed personality disorder, not otherwise specified, with antisocial and schizotypal traits; onset occurred in the appellant's teenage years, prior to military experience.

While the appellant has repeatedly asserted that he first experienced psychiatric impairment during his four months of military service, the Board has reason to doubt the credibility of his reports.  First, at an October 1983 evaluation, the appellant was noted by a medical professional to present as a young man who tells nothing but the truth, but throughout the conversation the medical professional observed that the appellant had to reverse himself, back up, and tell things differently; and the psychiatrist found that the appellant lied many times.  Likewise, in November 2011, the VA examiner observed that the appellant had been inconsistent with reporting the onset of his alcohol use and had been found to be an unreliable historian.  It is also noted that the appellant's service personnel records show a vastly different account of an incident with a gun than his recollection when he was filing his claim in 2007.  In the personnel records, the appellant asserted that he had been walking with people and they were jumped, causing the gun he was carrying to fall out.  Conversely, in 2007, the appellant wrote that the people he was walking with realized what he was up to and seized the gun he was carrying.  As such, given his history of unreliable statements and fabrications, the Board finds that the appellant's lay statements are not credible. 

In this case, the evidence of record is not sufficient to make it at least as likely as not that the appellant has any mental disabilities that either began during or were otherwise caused by his military service.

With respect to the VA examiner's diagnosis of alcohol abuse, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  Accordingly, service connection for alcohol abuse on a direct basis is precluded as a matter of law.  Moreover, personality disorders are considered to be congenital or developmental abnormalities, not disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  As such, service connection is not warranted for a personality disorder.

The Board acknowledges that a layperson is generally considered to be competent to testify in regard to the onset and continuity of symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
 
Here the appellant has not been found to be credible for the reasons discussed above, and therefore, his assertions are not found sufficient to establish that he actually experienced psychiatric symptomatology while on active duty.

Moreover, lay testimony is generally not considered to be competent to render an opinion concerning medical diagnosis or causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the testimony of the appellant is not sufficient to establish either that he has an Axis I psychiatric disability or that it began during service.

To the extent that the appellant's ex-wife is considered to be competent to provide a medical opinion as a result of her work in the health care field, her assertions are found to be less probative than are the VA examiner's.  As an initial point, she has steadfastly maintained that the appellant did not use substances prior to military service, but such a contention is clearly refuted by the medical evidence of record in which the appellant admitted to such.

Moreover, in reviewing the statements by the ex-wife it does not appear that she has actually provided a diagnosis, but rather has at most relayed only symptoms.  Conversely, the VA examiner rendered his opinion after a meticulous review of the claims file and a thorough examination of the appellant.  Moreover, his opinion was well-reasoned and grounded in the medical evidence of record, and the examiner specifically explained why he had concluded that the appellant did not have a non-substance abuse related Axis I psychiatric disability at any time during the course of his appeal.  For these reasons, the examiner's opinion is found to be the most probative evidence of record and it is therefore entitled to the greatest weight.  
It is noted that the appellant has argued that he developed a psychosis within a year of his separation from service, but the examiner clearly explained why such was not the case, debunking the appellant's assertion that he had experienced either hallucinations or delusions.  As such, presumptive service connection is not warranted.

As discussed above, the weight of the evidence is clearly against a finding that the appellant has a Axis I psychiatric disability which either began during or was otherwise caused by his military service.  Therefore, the criteria for service connection have not been met, and the appellant's claim is denied.


ORDER

Service connection for an acquired psychiatric disability is denied.


____________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


